WOODLEY, Judge.
Relator is confined in the penitentiary and seeks release upon the contention that he has served the sentences imposed.
On August 4,-1950, relator was sentenced to a term of. two years in the penitentiary in Cause No. Í7008 in the district *491court of Navarro County. This sentence was credited with the time from April 17, 1950, to August 4, 1950, and contained the provision that the sentence “shall begin when the judgments heretofore imposed against said defendant in Freestone and Grayson Counties shall cease to operate.
Such provision for cumulation has been held insufficient in law to prevent the sentence from being served concurrently. See Ex parte Johnson, 153 Tex. Cr. Rep. 114, 218 S.W. 2d 200; Ex parte George Cordes, No. 26,857, decided February 10, 1954. (Page 389, this volume).
Two additional two year sentences were pronounced against relator in the district court of Navarro County on August 4, 1950, the sentence in Cause No. 17009 providing that it should begin at the expiration of the sentence in the above mentioned cause No. 17008, and the sentence in cause No. 17010 was ordered to begin at the expiration of the sentence in Cause No. 17009.
The prior sentences as well as the three cumulated sentences mentioned appear to have been served, it being shown that relator has credit for more than six years from and after August 4, 1950.
He is therefore entitled to be discharged from the penitentiary.
The writ is granted and relator will be discharged from further confinement under such sentences.